43 So.3d 927 (2010)
CITY OF AUBURNDALE and PGCS, Appellants,
v.
Pamela SEARFOSS, Appellee.
No. 1D09-6473.
District Court of Appeal of Florida, First District.
September 13, 2010.
George W. Boring, III and George A. Helm, III, Lake Mary, for Appellants.
Susan W. Fox of Fox & Loquasto, P.A., Tampa, and Laurie Thrower Miles of Smith, Feddeler, Smith & Miles, P.A., Lakeland, for Appellee.
PER CURIAM.
In this workers' compensation appeal, the employer/carrier (E/C) seek reversal of an order of the Judge of Compensation Claims (JCC) which finds a compensable accident and injury, and awards temporary total disability (TTD) benefits from March 25, 2009, through September 3, 2009. The E/C raises four issues. We reverse only as to the award of TTD benefits, affirm the remaining points on appeal, and remand the case for further proceedings.
Relative to the award of TTD benefits, the JCC relied exclusively upon the medical opinion of an unauthorized doctor who, based on the JCC's findings, was not deemed authorized by law pursuant to this court's holding in Parodi v. Florida Contracting Co., 16 So.3d 958 (Fla. 1st DCA 2009) (holding medical opinions of unauthorized doctors admissible where E/C wrongfully denied care after specific request for treatment made by claimant, requiring *928 claimant to resort to self-help provisions of section 440.13(2)(c))and, thus, no competent evidence supports the award of TTD for the period in question. See § 440.13(5)(e), Fla. Stat. (2008). Notwithstanding, the record contains admissible evidence which might support an award of temporary partial disability (TPD) benefits, a classification of benefits claimed in the alternative, but not reached by the JCC. Accordingly, we REVERSE the award of TTD and REMAND the case to the JCC to consider Claimant's entitlement to TPD based on the admissible medical evidence. In all other respects, the order on appeal is AFFIRMED.
BENTON, VAN NORTWICK, and WETHERELL, JJ., concur.